DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-12 are pending in this application.
	Claims 1, 3-4, and 8 are amended in this application.
	Claims 9-12 are newly added in this application.
Response to Arguments
Applicant’s remarks and amendments filed on 03/15/2021 have been fully considered.
Applicant requests withdrawal of all 35 USC § 112 rejections set forth in the previous office action.
The 35 USC § 112 rejections set forth in the previous office action are withdrawn due to the present claim amendments.
Firstly, applicant argues that it would not be obvious to one of ordinary skill in the art to connect Nakajima’s pipes with the method of Belloni due Nakajima’s pipes being made of fiber reinforced plastic. This argument is found to be not persuasive for the following reason.
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Nakajima and Belloni teach pipes comprising a metal surface that seek to exhibit high bond strength between layers. There is nothing in Belloni or Nakajima that would dissuade one of ordinary skill in the art from joining the pipes of Nakajima with the method of Belloni. 
Secondly, applicant argues that neither Belloni nor Nakajima teach wherein the metal coatings of the pipes are electrically joined. This argument is found to be not persuasive for the following reason.
Belloni teaches wherein the metal surfaces are joined together by electric welding (Belloni, Col. 2 Lines 15-63 and Col. 8 Lines 20-29) as discussed below in a new grounds of rejection. Furthermore, the term electrically joined is broad, and the broadest reasonable interpretation includes the welding techniques of Belloni.
Thirdly, applicant argues that the welding of Belloni is not suitable for the materials of the pipes of Nakajima, specifically fiber reinforced plastic, further citing Morrow as evidence that welding may not be feasible for certain materials. This argument is found to be not persuasive for the following reasons.
As discussed above, Both Nakajima and Belloni teach pipes comprising a metal surface that seek to exhibit high bond strength between layers. There is nothing in Belloni or Nakajima that would dissuade one of ordinary skill in the art from joining the pipes of Nakajima with the method of Belloni. Furthermore, the claimed terms are broadly recited, and do not include specific quantitative dimensions or parameters indicating size or engineering ratings of the materials. Therefore, the broadest reasonable interpretation of the present claims are considered obvious over the applied prior art of record.
Morrow is not relied upon for any teachings regarding the combination of Nakajima and Belloni as set forth in the previous office action. 
Furthermore, Morrow teaches that welding “may” not be feasible or desirable depending on the presence of and specific equipment inside the piping. Notably, Morrow does not Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), see MPEP 2123. Since the present claims do not recite any ‘specific equipment’ housed within the claimed cylindrical member, one of ordinary skill in the art would not be deterred from welding in view of Morrow’s teachings.
Fourthly, applicant argues that the welding of Belloni is not on the surface of the cylindrical members. This argument is found to be not persuasive for the following reason.
As set forth in the updated grounds of rejection presented below, Nakajima’s cylindrical member is constituted by a cylindrical fiber reinforced plastic member that has a metal outer surface (Nakajima, abstract, Col. 4 Lines 33-49, claim 4). Belloni teaches wherein metal films are electrically joined (welded) to each other (Belloni, Col. 2 Lines 15-63 and Col. 8 Lines 20-29). Therefore, one of ordinary skill in the art would readily understand that the outer surfaces of modified Belloni are electrically joined (welded), because the outer surfaces are metal. Furthermore, the term “electrically joined” is a broad term, and the broadest reasonable interpretation includes the welding techniques of Belloni.
Fifthly, applicant argues that it would not be obvious one of ordinary skill in the art to connect the pipes of Nakajima using the methodology of Morrow, because Morrow allegedly does not teach hollow pipes and requires solid components inside the cylinders. This argument is found to be not persuasive for the following reasons.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both 
Furthermore, it is not a critical element of the invention of Nakajima that the pipes are completely hollow with no components or equipment inside of the pipe. Nakajima suggests the cylindrical members are suitably used in a variety of different applications (automobile, transfer roll, printing, electric, and electronic parts; Nakajima, Col 1 Lines 3-18, Col 9 Lines 34-37), where any of these applications can reasonably include housing components within the cylindrical members. Therefore, there is nothing in the prior art of Nakajima or Morrow that would dissuade one of ordinary skill in the art from joining the pipes of Nakajima with the methods of Morrow.
Sixthly, applicant argues there is no teaching or suggestion in Morrow to electrically join the cylindrical members. This argument is found to be not persuasive for the following reason.
As set forth in the updated grounds of rejection presented below, Nakajima’s cylindrical member is constituted by a cylindrical fiber reinforced plastic member that has a metal outer surface (Nakajima, abstract, Col. 4 Lines 33-49, claim 4). Modified Morrow therefore has the metal films joined together as shown in annotated Morrow Fig. 2 below. Modified Morrow therefore renders obvious wherein the cylindrical members are electrically joined by maintaining an electrical/conductive continuity via direct contact between the metal materials. Furthermore, the term “electrically joined” is a broad term, and the broadest reasonable interpretation includes being joined while maintaining an electrical/conductive continuity via direct contact between the metal materials.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Belloni et al. (US 6429405 B2) in view of Nakajima et al. (EP 0643248 A1).

Belloni does not teach wherein the first cylindrical member is constituted by a cylindrical fiber reinforced plastic member that has a first metal film on a surface thereof; and the second cylindrical member is constituted by a cylindrical fiber reinforced plastic member that has a second metal film on a surface thereof.
Nakajima teaches a cylindrical member that is constituted by a cylindrical fiber reinforced plastic member that has a first metal surface thereof (Nakajima, abstract, Col. 4 Lines 33-49, claim 4). 
Since both Belloni and Nakajima teach cylindrical members which can be pipes (Belloni, abstract, Col. 2 Lines 15-23, and Nakajima Col. 4 Lines 14-29), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Nakajima’s material for the invention of Belloni. Therefore, using the material for the cylindrical member of Nakajima for Belloni teaches wherein the first cylindrical member is constituted by a cylindrical fiber reinforced plastic member that has a first metal film on a surface thereof; and the second cylindrical member is constituted by a cylindrical fiber reinforced plastic member that has a second metal film on a surface thereof. This would allow for improved surface hardness and abrasion resistance, while having lightweight properties (Nakajima, Col. 4 Lines 14-29).
Regarding claim 2, modified Belloni further teaches the cylindrical member according to claim 1, wherein the first metal film and the second metal film are welded to each other (Belloni, abstract, Col. 2 Lines 15-23).
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 20170130754 A1) in view of Nakajima et al. (EP 0643248 A1).

Morrow does not teach wherein the first cylindrical member is constituted by a cylindrical fiber reinforced plastic member that has a first metal film on a surface thereof; and the second cylindrical member is constituted by a cylindrical fiber reinforced plastic member that has a second metal film on a surface thereof, wherein the first metal film and the second metal film are electrically joined to each other.
Nakajima teaches a cylindrical member that is constituted by a cylindrical fiber reinforced plastic member that has a first metal surface thereof (Nakajima, abstract, Col. 4 Lines 33-49, claim 4). 
Since both Morrow and Nakajima teach cylindrical members which can be pipes (Morrow Par. 0006, claim 1, and Nakajima Col. 4 Lines 14-29), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Nakajima’s material for the invention of Morrow. Therefore, using the material for the cylindrical member of Nakajima for Morrow teaches wherein the first cylindrical member is constituted by a cylindrical fiber reinforced plastic member that has a first metal film on a surface thereof; and the second cylindrical member is constituted by a cylindrical fiber reinforced plastic member that has a second metal film on a surface thereof, wherein the first metal film and the second metal film are electrically joined to each other. The limitation of first metal film and the second metal film are electrically joined together is rendered obvious by maintaining an electrical/conductive continuity via direct contact between the outer metal sheet materials, see Morrow annotated Fig. 2 below. This would further allow for improved surface hardness and abrasion resistance, while having lightweight properties (Nakajima, Col. 4 Lines 14-29).

    PNG
    media_image1.png
    345
    773
    media_image1.png
    Greyscale

Morrow Fig. 2 annotated


Regarding claim 3, modified Morrow further teaches the cylindrical member according to claim 1, further comprising: a first bent portion that protrudes from an end portion of the first cylindrical member toward the center of the first cylindrical member (Morrow, Fig. 2-3 Part 44); a second bent portion that protrudes from an end portion of the second cylindrical member toward the center of the second cylindrical member (Morrow, Fig. 2-3 Part 46). Modified Morrow teaches that the cylindrical members have internal components (Morrow, Par. 0011), and are therefore not solid. Therefore, parts 44 and 46 are bent portions protruding from an end portion of the first and second cylindrical member, respectively. Modified Morrow further teaches a joining member that passes through the first bent portion and the second bent portion (Morrow, Fig. 2-3 Part 35 and Fig. 10), wherein the first bent portion comprises a bent portion of the fiber reinforced plastic member in the first cylindrical member and the second bent portion comprises a bent portion of the fiber reinforced plastic member in the 

    PNG
    media_image2.png
    428
    939
    media_image2.png
    Greyscale

Morrow, Fig. 2

    PNG
    media_image3.png
    324
    808
    media_image3.png
    Greyscale

Morrow, Fig. 3

    PNG
    media_image4.png
    428
    690
    media_image4.png
    Greyscale

Morrow, Fig. 10
Regarding claim 4, modified Morrow further teaches the cylindrical member according to claim 1, further comprising: a first bent portion that protrudes from an end portion of the first cylindrical member toward the center of the first cylindrical member and a third metal film that is formed on a surface of the first bent portion (Morrow, Fig. 2-3 Part 44); and a second bent portion that protrudes from an end portion of the second cylindrical member toward the center of the second cylindrical member and a fourth metal film that is formed on a surface of the second bent portion (Morrow, Fig. 2-3 Part 44), wherein the first bent portion comprises a bent portion of the fiber reinforced plastic member in the first cylindrical member and the second bent portion comprises a bent portion of the fiber reinforced plastic member in the second cylindrical member (Morrow, Fig. 2-3 – see annotated Fig. 2 above; Nakajima, abstract, Col. 4 Lines 33-49, claim 4), and wherein the third metal film and the fourth metal film are electrically joined to each other (Morrow, Fig. 2, 10 – see annotated Fig. 2 above). Since Nakajima’s materials were used as the material for Morrow, each of modified Morrow’s bent portions also comprise a cylindrical fiber reinforced plastic member that has a metal film on a surface thereof.

Regarding claim 6, modified Morrow further teaches the cylindrical member according to claim 4, further comprising a joining member that passes through the first bent portion and the second bent portion and joins the first cylindrical member and the second cylindrical member to each other (Morrow, Fig. 2-3 Part 35).
Regarding claim 7, modified Morrow further teaches the cylindrical member according to claim 1, further comprising a joining member that passes through the first metal film and the second metal film (Morrow, Fig. 2-3 Part 35 – see annotated Fig. 2 below).

    PNG
    media_image5.png
    428
    939
    media_image5.png
    Greyscale

Annotated Morrow, Fig. 2

Regarding claim 9, modified Morrow teaches the cylindrical member according to claim 1, wherein the first metal film covers an end portion of the first cylindrical member, and wherein the second metal film covers an end portion of the second cylindrical member (Morrow, Figs. 2-3; Nakajima, abstract, Col. 2 Lines 25-39, Col. 4 Lines 33-49, and claim 4).
Regarding claim 10, modified Morrow teaches the cylindrical member according to claim 1, wherein the fiber reinforced plastic member in the first cylindrical member and the first metal film are electrically joined to each other, and wherein the fiber reinforced plastic member in the second cylindrical member and the second metal film are electrically joined to each other (Nakajima, Col. 2 Lines 25-39 and Col. 9 Lines 5-23).
Regarding claim 11, modified morrow teaches the cylindrical member according to claim 1, wherein the first cylindrical member and the second cylindrical member have different diameters (Morrow, Figs 15-16).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 20170130754 A1) in view of Nakajima et al. (EP 0643248 A1) as applied to claim 10 above, further in view of Church (US 8136846 B2).
Regarding claim 12, modified Morrow teaches all of the elements of the claimed invention as stated above for claim 10. Modified Morrow does not teach wherein the first cylindrical member and the second cylindrical member have a taper angle. 
Church teaches a method of connecting two cylindrical members (pipes) wherein the cylindrical members have a taper angle (Church, abstract, Col. 1 Lines 6-10, Col. 3 Lines 20-39).
Since both modified Morrow and Church teach connecting two cylindrical members (pipes), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782